Citation Nr: 1214929	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  08-30 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right foot disorder, including as secondary to service-connected bilateral (i.e., right and left) knee disability.

2.  Entitlement to an initial rating higher than 10 percent for the right knee disability, specifically, for degenerative joint disease (DJD), i.e., arthritis.

3.  Entitlement to a rating higher than 10 percent for complex partial seizure disorder with benign familial tremor.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to February 1986.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

As support for his claims, the Veteran testified at a videoconference hearing in February 2012 before the undersigned Veterans Law Judge of the Board.


FINDINGS OF FACT

1.  The evidence is in relative equipoise, meaning about evenly balanced for and against the claim, concerning whether the Veteran's service-connected right knee disability has caused or made his right foot disability permanently worse.

2.  The right knee disability is manifested primarily by crepitation, pain, stiffness, and a feeling of weakness, but causing just noncompensable limitation of motion on flexion and no restriction of extension (it is full) and no actual instability.


3.  The most probative medical and other evidence of record shows the Veteran has a history of one convulsive seizure resultantly requiring continuous medication.  He has not, however, had at least one major seizure in the last two years or at least two minor seizures in the last six months.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the Veteran's right foot disorder is secondary to his service-connected right knee disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).

2.  The criteria are not met, however, for an initial rating higher than 10 percent for the right knee knee disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2011).

3.  The criteria also are not met for a rating higher than 10 percent for the seizure disorder.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.124a, Diagnostic Code 8911 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Before addressing the underlying merits of claims, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claims have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In regards to the claim for service connection for a right foot disorder, since it is being granted, the Board need not discuss whether there has been compliance with these notice and duty to assist provisions of the VCAA because the Veteran is receiving this requested benefit, regardless.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) and 38 C.F.R. § 20.1102 (discussing the notion of harmless error even if, for the sake of argument, there has been a VCAA notice error and turns out it is not unduly prejudicial, meaning outcome determinative of the claim, since ultimately inconsequential).

As for the claim for an increased rating for his seizure disorder, letters satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in February and April 2006.  The February 2006 letter informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  Whereas the April 2006 letter also complied with Dingess by as well discussing the "downstream" disability rating and effective date elements of this claim.  And of equal or even greater significance, after providing that additional Dingess notice, the RO readjudicated his claim in the October 2008 statement of the case (SOC) and supplemental SOCs (SSOCs) since issued, including considering the additional evidence received in response to that additional notice.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) and Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (indicating such readjudications of a claim after provision of any required notice serve to rectify ("cure") any timing defect in the provision of the notice, such as if it did not precede the initial adjudication of the claim).

And as concerning the claim for an initial rating higher than 10 percent for the right knee disability, a letter satisfying the notice requirements was sent to the Veteran in June 2009.  The letter informed him of the evidence required to substantiate his initial, underlying claim for service connection (keeping in mind this claim arose in that context), since granted, as well as apprised him of his and VA's respective responsibilities in obtaining supporting evidence and discussed the "downstream" disability rating and effective date elements of this claim,  In any event, when, as here, the claim arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection, and this claim since has been granted and he has appealed a "downstream" issue such as the initial disability rating assigned, the underlying claim has been more than substantiated - it has been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with him, including as to what evidence is necessary to establish a more favorable decision with respect to "downstream" elements of the claim.  Id.; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  And he received this required SOC in August 2011 discussing this "downstream" element of his claim, citing the applicable statutes and regulations, and explaining why the right knee disability initially was rated as 10-percent disabling and not higher.

VA also has satisfied its duty to assist the Veteran with his claims by obtaining all potentially relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained all records that he has identified as possibly pertinent, including his service treatment records (STRs) and post-service VA and private medical evaluation and treatment records.  

Also, he had VA compensation examinations to assess the severity of his seizure and right knee disorders.  The reports of the VA examinations contain the findings needed to properly adjudicate his claims for higher ratings for these disabilities in terms of assessing their severity.  38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995); VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).

And, as mentioned, the Board is granting his claim for a right foot disorder because the medical and other evidence concerning this claim is in relative equipoise, meaning just as supportive of this claim as it is against this claim.  So there already is sufficient evidence of record as concerning the determinative issue of whether this disorder has been caused or aggravated by his service-connected knee disability.

Thus, the Board finds that the duty to assist the Veteran with his claims has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.

II.  Whether Service Connection is Warranted for Right Foot Disability

In general, service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).


Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the disease or injury in service and the currently claimed disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Degenerative joint disease, i.e., arthritis, is considered chronic per se and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or chronically aggravated by a service-connected condition.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish entitlement to service connection on this alternative secondary basis, there must be:  (1) evidence confirming the Veteran has the claimed disability; (2) evidence of a service-connected disability; and (3) evidence establishing a nexus or link between the service-connected disability and the claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value (weight).  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An issue material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

The basis of the Veteran's claim for service connection for his right foot disorder is that it is proximately due to, the result of, or being chronically aggravated by his right knee disability that already has been determined service connected as a consequence of an injury in service.  So this derivative claim concerning his right foot is predicated entirely on the notion that it is a disability secondary to that affecting his right knee (or knees since service connection also has been granted for his left knee disability, specifically, for chronic left knee pain).  Supporting medical evidence is usually, though not always, needed to associate a claimed condition with a service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

Concerning first the threshold preliminary requirement that he first establish he has this claimed right foot disorder, irrespective of the specific basis of his claim, the record contains a private July 2008 X-ray report denoting degenerative changes of the metatarsophalangeal (MTP) joint of the great toe on this foot.  This finding has been confirmed by VA compensation examiners.  So there need only also be the required evidence indicating this right foot (or, more specifically, big toe disability) was caused or is being aggravated by the service-connected knee disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

A VA compensation examination was performed in June 2009.  And after evaluating the Veteran and reviewing the results of X-rays, which as mentioned resulted in the diagnosis of arthritis of the MTP joint of the right great toe, this examiner concluded that it was less likely than not this right toe disability was related to the Veteran's right knee condition (referring to his service-connected right knee disability).  However, this VA examiner did not provide any rationale for her unfavorable opinion.  The U. S. Court of Appeals for Veterans Claims (Court) has held that the Board may not rely on a medical examiner's conclusory statement that lacks supporting analysis.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (stating that Board may not assess probative value of "a mere conclusion by a medical doctor"); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

In response to that VA compensation examiner's unfavorable medical opinion, the Veteran submitted a September 2009 statement from a private orthopedist that, in essence, also provided a conclusive opinion - albeit supportive rather than unsupportive of the claim.  This doctor stated that it was within a reasonable degree of certainty that the Veteran's right foot (and right ankle disability) was caused by his right knee disability resulting in an altered gait.

Another VA compensation examination was performed in August 2010.  In reporting the diagnostic assessment, this additional VA compensation examiner noted the Veteran right foot/toe disability was most likely related to an inherited foot structure.  However, while this commenting VA podiatrist addressed causation, she failed to also address whether the Veteran's service-connected right knee disability alternatively has aggravated his right foot/toe disorder.  This oversight is significant since, as noted, secondary service connection also may be established for a disability that is aggravated by a service-connected disability.

In November 2010, apparently in response to this additional VA opinion, the Veteran's private orthopedist again provided an opinion that again was supportive of the claim.  This time, however, he explained that the Veteran's right foot/toe disability developed as a result of his altered gait secondary to his right knee injury and subsequent degenerative arthritis.  So, in effect, this doctor cited the additional stress on the Veteran's right foot/toe that has resulted from the impairment in his right knee, such as when walking, as reason he now has this additional secondary disability.


It is unclear from the record whether the Veteran's private orthopedist had access to the Veteran's claims file.  Review of the claims file, however, is not dispositive or determinative of a medical opinion's probative value, although it may provide information or evidence essential to the opinion and provide reason for a commenting physician to conclude differently with the benefit of this additional review.  Nieves-Rodriguez, 22 Vet. App. 295 (2008).  Instead, as mentioned, most of the probative value of an opinion is derived from the discussion of its underlying rationale.  See also Kowalski v. Nicholson, 19 Vet. App. 171 (2005), (wherein the Court indicated the Board may not disregard a favorable medical opinion solely on the rationale it was based on a self-recounted history given by the Veteran).  Rather, as the Court further explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.

These medical opinions of record are all considered competent as they were all provided by doctors or those possessing the necessary medical competence, education, training, qualifications or experience to, according to 38 C.F.R. § 3.159(a)(1), offer medical diagnoses, statements or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  See also Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (indicating that, where this is not called into question, VA need not affirmatively establish an examiner's competency).  However, the Board also as mentioned must weigh the credibility of these medical opinions to determine their ultimate probative value in relation to each other and, in so doing, may favor one over another provided there is sufficient explanation of the underlying reasons and bases.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).


The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In Nieves-Rodriguez case already cited, the Court held that claims file review, as it pertains to obtaining an overview of a Veteran's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating a Veteran for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (indicating the failure of the commenting physician to provide a basis for his or her opinion goes to the weight or credibility of the evidence); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990) (wherein the Court further recognized that a mere statement of opinion, without more, does not provide an opportunity to explore the basis of the opinion).  In sum, in Nieves-Rodriguez the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.

Here, in light of the medical evidence establishing a relationship or correlation between the Veteran's right foot disability and his already service-connected right knee disability, the Board finds that 38 C.F.R. § 3.102 warrants application.  According to 38 C.F.R. § 3.102, when a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in the Veteran's favor.  A reasonable doubt is one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that the medical evidence of record is in relative equipoise as to the determinative issue of whether the Veteran's right foot/toe disability is proximately due to, the result of, or aggravated by his service-connected right knee disability.  And an "absolutely accurate" determination of etiology is not required or a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Rather, as explained, this need only be an as likely as not proposition, which in this instance it is given the equally probative medical opinions for and against the claim.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the degenerative changes (arthritis) of the MTP joint of the great toe of his right foot are secondary to his service-connected right knee disability.  Accordingly, service connection for this additional disability is warranted.  38 C.F.R. §§ 3.102, 3.310(a) and (b); Allen, 7 Vet. App. at 446-48.


III.  General Statutes and Regulations Governing Claims for Increased Ratings

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the effective date of the award.  And when this occurs, the rating must be "staged" to reflect this change in severity of the condition.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (discussing the need to consider this possibility when there is an appeal of an initial rating assigned following the granting of service connection for the disability).  And Hart v. Mansfield, 21 Vet. App. 505 (2007) (employing this practice also to claims that do not involve initial ratings but, rather, established ratings).

The Veteran's lay statements and testimony are considered competent evidence when describing his symptoms of disease or disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  But his lay statements and testimony regarding the severity of his symptoms must be viewed in conjunction with the objective medical evidence of record and the pertinent rating criteria.  And the ultimate probative value of his lay testimony and statements is determined not just by his competency, but also his credibility to the extent his statements and testimony concerning this is consistent with this other evidence.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See, too, 38 C.F.R. § 3.159(a)(2).


Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

IV.  Whether a Higher Initial Rating is Warranted for the Right Knee Disability

The Veteran was originally awarded service connection for his right knee disability in the November 2009 rating decision.  In response, he timely appealed the 10 percent rating initially assigned for this disability - which has been characterized as degenerative joint disease (DJD), i.e., arthritis of this knee.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  

Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40 (boldness and italics added for emphasis).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. 

Under 38 C.F.R. § 4.71a, DC 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  Under DC 5003, degenerative arthritis (hypertrophic or osteoarthritis) established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003 (2011).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Also according to DC 5003, a 10 percent rating is warranted when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  And a higher 20 percent rating is warranted for this with occasional incapacitating exacerbations.  Note (1) indicates these ratings will not be combined with ratings based on limitation of motion.  Note (2) indicates these ratings will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.

For the purpose of rating disability from arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45(f).

According to DC 5260, a noncompensable evaluation is assigned when knee/leg flexion is limited to 60 degrees.  A 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees, and a 30 percent rating is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a noncompensable evaluation is assigned when knee/leg extension is limited to 5 degrees.  A 10 percent rating is warranted when extension is limited to 10 degrees.  A 20 percent evaluation is warranted when extension is limited to 15 degrees.  A 30 percent rating is warranted when extension is limited to 20 degrees.  A 40 percent rating is warranted when extension is limited to 30 degrees.  And a 50 percent rating is warranted when extension is limited to 45 degrees.  38 C.F.R. § 4.71, DC 5261.

For comparison, normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5257 concerns "other" impairment of the knee due to recurrent subluxation or lateral instability.  A 10 percent rating is warranted when there is "slight" consequent disability, a 20 percent rating when it is "moderate", and a 30 percent rating when it is "severe."  38 C.F.R. § 4.71a, DC 5257.

These descriptive words "slight", "moderate", and "severe" are not defined in VA's Rating Schedule.  And rather than applying a mechanical formula, VA adjudicators must evaluate the evidence to the end that its decisions are "equitable and just."  38 C.F.R. §§ 4.2, 4.6

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, respectively.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (July 1, 1997; revised July 24, 1997).  The General Counsel subsequently clarified in VAOPGCPREC 9-98 (August 14, 1998) that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  VA's General Counsel further explained that, if a Veteran has a disability rating under DC 5257 for instability of the knee, a separate rating for arthritis also could be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  This is because, read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

The rating for the Veteran's right knee disability is under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5257.  In the assignment of diagnostic code numbers, hyphenated diagnostic codes may be used.  Injuries generally will be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last.  38 C.F.R. § 4.27.

The RO based the November 2009 decision to grant service connection and initially rate this disability as 10-percent disabling on the results of a contemporaneous June 2009 VA compensation examination, including an X-ray revealing minimal patellofemoral degenerative changes.  The Veteran indicated that he had experienced pain, giving away, effusion, and stiffness of his right knee.  He denied any locking, incoordination, deformity, instability, weakness, decreased joint speed, dislocation, subluxation, or flare-ups.  In discussing his occupation as a custodian, he also noted that he had missed a week of work during the previous year.  In reporting the objective physical findings, there were no masses or bumps consistent with Osgood-Schlatter's disease.  There also were no abnormalities of the patellar, meniscus, bursae, or tendons.  On the range-of-motion testing of the right knee, flexion was to 120 degrees rather than to the normal 140 degrees, so relatively slightly limited.  Extension was entirely normal, however, to 0 degrees.  There also was crepitation, but no clicks or snaps.  There was no pain or further limited motion after repetitive motion.

Additional VA examination in December 2009, for the most part, pertained to the left knee.  But during the range-of-motion testing, it was reported that flexion for the right knee was from 0-105 degrees and that extension still was considered normal to 0 degrees.

Another VA examination was performed the following year, in June 2010.  The Veteran reported symptoms that included giving away, instability, pain, stiffness, weakness, and decreased speed of joint motion, and severe flare ups every 2-3 weeks.  His symptoms were relieved by Ibuprofen.  On objective physical examination, however, there was full range of motion.  There was no effusion or joint line tenderness.  His ligaments were intact.  X-ray revealed 1+ patellofemoral chondromalacia over the right knee with a positive claw contraction test.

The most recent VA compensation examination was in May 2011.  The Veteran voiced similar complaints to include right knee instability.  On objective physical examination, range of motion of the right knee was from 0-120 degrees, extension to flexion.  Pain was noted during the range-of-motion testing, but there was no indication to what, if any, extent this further reduced the range of motion of this knee.  There was right medial knee tenderness.  Otherwise, there were no other joint abnormalities noted.

Reconciling these various reports, the Veteran's primary complaints are pain exacerbated by prolonged standing or walking and difficulty squatting because of his right knee disability.  He additionally has complained of giving away, weakness and instability of this knee, also of stiffness so limitation of motion.  But it has not been confirmed he has instability of this knee.  To the contrary, the VA examination reports indicated there was no evidence of instability, ligament laxity, or recurrent subluxation.  So, under these circumstances, a separate rating for instability is not warranted under DC 5257.

And although he has the required X-ray confirmation of arthritis of his right knee, albeit relatively mild, it has not resulted in any restriction of the extension of this knee (it is still to the normal 0 degrees, so entirely full) or of sufficient limitation of motion in the opposite direction on flexion, even considering his pain, to lessen it to the required 30 degrees or less to warrant assigning a higher 20 percent or greater rating under DC 5260.  Instead, he continues to have far greater flexion of this knee, again, even considering his pain.  On all VA examinations, he had full extension to 0 degrees.  So he does not meet the requirement that his extension be limited to 5 degrees for even the most minimum 0 percent rating under DC 5261.  And regarding his flexion, it has ranged from 105 degrees to 140 degrees.  But even considering the VA examination in December 2009 when it was just to 105 degrees, this still far exceeded the 60-degree limitation required for even the most minimum 0-percent rating under DC 5260.

Nonetheless, as explained, the functional limitations due to pain also must be accounted for in the disability evaluation, and the Veteran is competent to report experiencing chronic pain in this knee since this is capable of even lay observation.  Cf. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Indeed, in increased-rating claims, an appellant's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010) (noting that 38 U.S.C.A. § 5103(a) requires VA, for increased-rating claims, to notify the claimant that to substantiate such a claim he should provide or ask VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment (emphasis added)); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (stating that "as a layperson, the appellant is competent to provide information regarding the visible, or otherwise observable, symptoms of disability").


The fact that the Veteran experiences chronic pain in his right knee is patently evident.  The Board has considered DeLuca in reaching its conclusion in this case.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  But, here, the VA examiners for the most part have not observed any additional limitations after repetitive-motion testing, including especially on account of pain.  While the most recent VA examiner in May 2011 noted pain on repetitive testing, there was no additional loss of range of motion due to this pain.  The Veteran has repeatedly complained of pain and, during that VA examination and those earlier, he reported that he has weakness, effusion, and swelling.  He also has referred to taking pain medication, Motrin, and he testified during his hearing that he now takes another pain medication on an as-needed basis.  He also indicated that in the past he had received nonsteroidal anti-inflammatory injections into his knee.  He is competent to credibly describe the pain in this knee.  However, it is worth reiterating the holding in Mitchell, supra, although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see also 38 C.F.R. §§ 4.40, 4.45 and 4.59.  And, here, it is not shown there was additional functional limitation on account of this pain, such as additional limitation of motion to the required 30 degrees or less so as to, in turn, warrant assigning higher 20 percent or greater rating based with consideration of this pain.  The Rating Schedule does not support an increased rating due to pain alone.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  And the 10 percent rating assigned for the arthritis under DC 5003 already contemplates there is additional functional limitation to a lesser extent due to pain, even absent compensable limitation of motion.


Separate ratings cannot be awarded for both limitation of flexion and extension, as he does not have any limitation of extension, rather, it is entirely normal to 0 degrees.  VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59,990 (2004).

There also is no basis to assign a higher rating under any of the several other available DCs because they are not shown to apply to the facts of this case.  Whenever examined he had motion in his right knee on both flexion and extension, albeit less than normal flexion.  So, by definition, there has never been any indication of ankylosis, either favorable or unfavorable.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999). See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Because he has retained a relatively large measure of his range of motion, indeed, which is quantifiable, though, again, not normal flexion, he clearly does not have ankylosis of the type contemplated by DC 5256.

Similarly, he does not have cartilage impairment (DCs 5258 and 5259), impairment of the tibia and fibula (DC 5262), or genu recurvatum (DC 5263), so those codes do not apply either.

Consequently, the preponderance of evidence is against the claim for an initial rating higher than 10 percent for this disability.  And as the preponderance of the evidence is against this claim, there is no reasonable doubt to resolve in his favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.


V.  Whether a Higher Rating is Warranted for the Seizure Disability

Effective October 23, 2008, so during the pendency of this appeal, VA amended the Schedule for Rating Disabilities by revising the portion of the Schedule that addresses neurological conditions and convulsive disorders.  The effect of this action is to provide detailed and updated criteria for evaluating residuals of Traumatic Brain Injury (TBI).  These amendments revise 38 C.F.R. § 4.124a, DC 8045, and are effective October 23, 2008.  These amendments apply to all applications for benefits received by VA on or after October 23, 2008.  See Schedule for Rating Disabilities; Evaluation of Residuals of TBI, 73 Fed. Reg. 54,693 (September 28, 2008) (to be codified at 38 C.F.R. pt. 4). 

Since, however, as mentioned, the Veteran's claim was received much earlier, in January 2006, these amended criteria do not apply.

His seizure disorder is currently rated as 10-percent disabling under DC 8911, which pertains to epilepsy, petit mal, and encompasses the criteria in the general rating formula for major and minor epileptic seizures.  Under that general rating formula, a 10 percent rating is warranted for a confirmed diagnosis of epilepsy with a history of seizures.  A 20 percent rating is assigned when there has been at least one major seizure in the last two years or at least two minor seizures in the last six months.  A 40 percent rating is assigned when there has been at least one major seizure in the last six months or two in the last year, or an average of five to eight minor seizures weekly.  A 60 percent rating is warranted when there has been at least one major seizure in four months over the last year, or nine to 10 minor seizures per week.  An 80 percent rating is assigned when there has been at least one major seizure in three months over the last year, or more than 10 minor seizures weekly.  A 100 percent rating is warranted when there has been at least one major seizure per month over the last year.  38 C.F.R. § 4.124a, DC 8911. 

A major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness.  38 C.F.R. § 4.124a, DC 8911, Note (1).

Whereas a minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ('pure' petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  38 C.F.R. § 4.124a, DC 8911, Note (2).

Where continuous medication is required to control the epilepsy, 10 percent is the minimum rating assignable.  To warrant a higher rating, a Veteran's seizures must be witnessed or verified at some time by a physician.  As to frequency, competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted.  The frequency of seizures should be ascertained under the ordinary conditions of life (while not hospitalized).  38 C.F.R. § 4.121. 

A June 1984 Medical Board report shows the Veteran was hospitalized for 5 weeks after suffering a single episode of epileptic seizure in May 1984.  Contemporaneous treatment records show he resultantly underwent neurological work-up that included electroencephalogram (EEG).  That initial testing in service was negative for any neurological abnormalities.  However, the second tracing was abnormal reflecting an epileptiform potential.  The diagnosis was single seizure, benign familial tremor, mild.  In commenting, the examiner noted that it was possible the Veteran had a form of myoclonic epilepsy with secondary generalization; however, it was also noted that, according to the history obtained from him, he was mostly symptomatic after alcohol consumption, which he therefore was advised to discontinue.  Dilantin was prescribed.  He was closely monitored for the next year, but he did not receive any additional treatment during his service for seizure-related symptoms or consequent disability.

Nor did he receive treatment for such symptoms for several years after leaving the military.  VA neurological examination was performed in May 1990 in conjunction with his claim for service connection for a seizure disorder.  He reported that he no longer took the medication Dilantin since he had not experienced a major seizure since 1984.  However, he did continue to have brief episodes which he described as including dizziness, jerking of his extremities and becoming unresponsive.  

At the time of seizure, he was unaware of his surrounding and indicated his appearance was blank.  These symptoms occurred when he was tired or had not eaten.  He indicated they were infrequent and that he had last experienced these symptoms in 1989, so the year prior.

In a May 1992 decision, the Board granted service connection.  The RO effectuated that grant in a May 1992 rating action and assigned an initial 20 percent rating.

A November 2004 VA examination report shows the Veteran had developed vertigo in January 2004.  This was considered unrelated to his seizure disorder.  The RO denied service connection for vertigo in December 2004.  Also, in a subsequent March 2005 decision, the RO resultantly reduced the rating for the seizure disorder from 20 down to 10 percent.

In January 2006, the Veteran filed this claim currently as issue for a higher rating for this disability.

During another VA compensation examination in March 2006, he recounted the history of this seizure disorder.  He indicated that he begun to have panic attacks as well as episodes of vertigo.  There were no neurological abnormalities noted on examination, however.  The examiner indicated the Veteran had one attack in 1984 and had not had a witnessed event that can be described as a seizure since then.  The examiner also explained that it was rare that seizure events included panic attacks and prolonged bouts of vertigo.  He therefore concluded these symptoms were unrelated to the Veteran's seizure disorder.  He scheduled additional neurological testing to include magnetic resonance imaging (MRI) and additional EEG.  The MRI was negative, but the EEG was abnormal showing epileptogenic activity.  However, the Veteran was clinically stable, and  it was reiterated that he had not had an active seizure for many years.  Further, he was not being treated with anti-epileptic medication.


In March 2007, the Veteran submitted a letter from a coworker who indicated that he had witnessed the Veteran having a seizure.  In describing the seizures, he indicated that he had noticed the Veteran became disoriented and confused.  He would sweat profusely and experience hand tremors.

The Veteran consequently had another VA examination in March 2007.  The VA examiner relied on the Veteran's history as the claims file was not available.  He verified the Veteran's hand tremors and recommended further evaluation, including EEG.  The Veteran resultantly was seen by a VA neurologist in July 2007.  He reported his history of vertigo in January 2004.  It was noted that it lasted 6 months, then resolved.  It was also noted that he had a concussion in 2001 after flipping a 4-wheel drive.  His hand tremors were also noted.  He mentioned daytime sleepiness.  In reporting the diagnostic impression the examiner noted a history of seizure disorder.  The second diagnosis was high frequency, low amplitude, action, most likely benign essential tremor.  He recommended resumption of the Veteran's seizure medication.  A sleep lab evaluation was also recommended.  

A VA outpatient record dated in October 2007 shows the Veteran underwent examination due to his tremors.  He reported that he had not had a seizure for 20 years.  It was noted that he should continue his anti-seizure medication.  The examination was within normal limits; MRI and EEG were reviewed, which were both within normal limits.

Another VA outpatient record shows that a neurology examination was performed in September 2008.  It was noted the Veteran had not had generalized tonic clonic seizure activity since 1984.  It was also noted that he had been restarted on the medication Tegretol.  His benign essential tremor, predominantly of the right, was not visible that day.  He said the tremor worsened when he was upset or anxious.  His medication regimen was readjusted. 


In October 2008, the Veteran submitted another letter from a coworker.  He reported that, due to the Veteran's seizure disorder, he was restricted at work.  He was not allowed to climb ladders.  There were also weight limitations in place for him.  This coworker indicated the Veteran would display symptoms that included sniffing, snorting, severe shaking, twitching, as well as the twisting of his head, neck and shoulders.

The most recent VA examination was in September 2011.  Again it was noted that his last seizure was in 1984.  He was currently on anti-epileptic medication, Carbamazepine.  He said that he had not had an episode of generalized non-convulsive epilepsy, simple partial epilepsy, complex partial epilepsy, or complex partial epilepsy within the last 12 months.  He indicated that he had occasional "jumping feeling", which had been suggested were partial seizures.  The neurological examination was normal, however, except for mild intentional tremor.  He was able to print a short sentence.  He was able to copy Archimedes's spiral with minimal tremor evident.  He indicated that he had retired in March 2011.  It was reported that his occupational pursuits would be impacted by memory loss, decreased concentration, difficulty following instructions, and decreased mobility.

The RO already consequently has granted a total disability rating based on individual unemployability (TDIU) effective April 2, 2011, so starting from the month after the Veteran retired.  It therefore already has been conceded his service-connected disabilities, albeit not just this seizure disorder but also the several others, preclude him from reentering the workforce and obtaining employment that could be considered substantially gainful versus just marginal.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 and 4.19.

But as concerning his seizure disorder, individually, it has not been shown this disability warrants a rating higher than 10 percent.  The evidence of record does not show that he has had at least one major seizure in the last two years or at least two minor seizures in the last six months, which have been witnessed or verified by a physician.  The Board recognizes that he and his co-workers have indicated that his condition is manifested by tremors, shaking, twitching, twisting, sniffing, and snorting, and that they believe those symptoms amounted to seizures, even if instead of the partial variety.  Their lay statements, observations and testimony may be considered competent evidence with respect to the frequency of convulsive and immediate post-convulsive characteristics of major and minor seizures.  Nevertheless, the Board considers it significant that, while the Veteran has been assessed with a seizure disorder based upon his reported history, the record does not show that a physician has verified or affirmed any actual seizure since the one in 1984 while in service.  Nor has any other VA or private medical provider.  On the contrary, the VA compensation examiners repeatedly have denied this notion.  Thus, the Board is unable to conclude that the convulsive episodes described by the Veteran and his co-workers fall within the category or purview of major or minor seizures warranting a rating higher than 10 percent under the Rating Schedule.  38 C.F.R. §§ 4.121, 4.124a, Diagnostic Code 8911, Notes (1), (2).

The Board is mindful that the Veteran's coworkers all profess to have personally witnessed his seizures.  As laypersons, they are competent to report experiences of which they have personal knowledge, and their statements in that regard are considered credible.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, they are not competent to diagnose a particular type of seizure or seizure disorder, as there is no evidence of record that they have specialized medical knowledge in dealing with such disorders.  Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally incapable of opinion on matter requiring medical knowledge); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).).  Similarly, they are not competent to opine on whether the episodes that they have witnessed amount to or constitute major or minor seizures for VA compensation purposes.  Furthermore, the regulations require that the seizures be witnessed or verified by a physician to warrant a higher rating, and the VA physicians that have had occasion to evaluate or treat the Veteran have not given this required affirmation.  38 C.F.R. § 4.121.

The Veteran has been assigned a 10 percent rating under DC 8911 based upon his reported history of seizures requiring continuous medication.  And although at one time discontinuing his medication (he testified during his recent February 2012 hearing before the Board that he stopped taking the Dilantin after his discharge from service because he thought it was causing dental complications, etc.), the more recently dated records show the resumption of his medication and a change in prescription to another medication.  The abnormal EEG findings he has cited as evidence of additional seizures were indeterminate.  And to warrant a higher rating of 20 percent, he would need to establish that he has had at least one major seizure in the last two years or at least two minor seizures in the last six months.  First, however, he would need to show that his major or minor seizures had been witnessed or verified at some time by a physician.  38 C.F.R. § 4.121.  That threshold clinical determination has not been made.  Accordingly, the Board has no basis to find that his service-connected disability is manifested by major or minor seizures of such frequency or duration as to warrant a higher rating under the relevant diagnostic criteria.

The Board also has considered whether any other DC may be used to rate the Veteran's service-connected disability.  In this regard, the Board observes that, in addition to DC 8911, epileptic disorders may be rated under DC 8910 (epilepsy, grand mal), DC 8912 (epilepsy, Jacksonian and focal motor or sensory), DC 8913 (epilepsy, diencephalic), and DC 8914 (epilepsy, psychomotor).  However, these DCs are all controlled by the general rating formula for major and minor epileptic seizures, which already has been used to assess the severity of the Veteran's service-connected disability.  Thus, these DCs may not be used to assign a higher rating in this instance.

Nor is a higher rating available under any other DC.  The Board is mindful the Veteran has complained and sought treatment for panic attacks and vertigo, but these symptoms have not be associated with his seizure disorder.  Indeed, to the contrary, a VA compensation examiner has expressly disassociated them from this seizure disorder, so they may not serve as grounds for increasing the rating for this service-connected disability as they are not shown to be related to or part and parcel of this disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).


In sum, the Board finds that the Veteran is not entitled to a rating higher than 10 percent for his seizure disorder and has not been entitled to a higher rating at any time since one year prior to filing this increased rating claim in January 2006.  The relevant temporal focus is from one year before the claim for a higher rating was filed - so, in this case, since January 2005 - until VA makes a final decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) . 

Accordingly, the Board finds that the preponderance of the evidence is against this claim, so it must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VI.  Extra-schedular Consideration

While the Board does not have authority to grant an extra-schedular rating in the first instance, it does have the authority to decide whether claims should be referred to VA's Director of the Compensation and Pension Service for this special consideration when the issue either is raised by the claimant or reasonably raised by the evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008), citing 38 C.F.R. § 3.321(b)(1).


In this case, the rating criteria reasonably describe the disability levels and symptomatology associated with the Veteran's right knee and seizure disorders, as his complaints and the type of consequent functional and other impairment shown are contemplated by the criteria of the applicable DCs of the Rating Schedule.  In other words, he does not experience any symptoms or have any impairment not already encompassed in these DCs.

As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for 
extra-schedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claim for service connection for a right foot (big toe) disorder, as secondary to the right knee disability, is granted.

However, the claim for an initial rating higher than 10 percent for the right knee disability is denied.

Also, the claim for a rating higher than 10 percent for the seizure disorder is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


